UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6612


DAVID RABB,

                 Petitioner - Appellant,

          v.

THOMAS MCBRIDE, Warden, Mount Olive Correctional Complex,

                 Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cv-00159)


Submitted:    November 17, 2011            Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Rabb, Appellant Pro Se.       Dawn Ellen Warfield, Deputy
Attorney General, Robert David Goldberg, Assistant Attorney
General, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Rabb seeks to appeal the district court’s order

accepting in part the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                        The

order is not appealable unless a circuit justice or judge issues

a    certificate         of     appealability.               28    U.S.C.     § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the      merits,       a   prisoner      satisfies          this    standard    by

demonstrating           that        reasonable        jurists       would     find    that     the

district       court’s        assessment      of      the     constitutional          claims    is

debatable      or       wrong.        Slack      v.    McDaniel,        529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at   484-85.            We    have     independently          reviewed        the    record    and

conclude       that          Rabb    has    not       made        the   requisite      showing.

Accordingly, we grant Rabb’s motion to file an amended informal

brief,    deny      a    certificate        of     appealability,           and     dismiss    the

appeal.        We dispense with oral argument because the facts and

legal    contentions           are     adequately       presented        in    the    materials

                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3